DETAILED ACTION
This office action is a response to an application filed on 11/10/2020, in which claims 1-30 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11, 15-18, 21-22, 25-26 and 30 are rejected under 35 U.S.C 102 (a) (2) as being unpatentable over HUANG et al. (hereinafter, “HUANG”; WO 2021066690).
In response to claim 1, 
HUANG teaches a method of wireless communication performed by a parent node, comprising: determining that a set of resources is not available for the parent node for communication with a child node of the parent node (page 17, first paragraph or line 542 to line 559, teaches using child and parent node, page 20, lines 645-675, subframe, slots and mini-slot are equated to a set of resources, page 17, second paragraph or line 560  to page 18, first paragraph or line 583, receiving by a IAB node is equated to determining by a parent node, having one or more holes in the synchronization signal pattern is interpreted as some time locations or a set of resources are not available for communication with the child node); and 
providing an availability indicator to the child node based at least in part on determining that the set of resources is not available for the parent node for communication with the child node (page 17, second paragraph or line 560 to page 18, first paragraph or line 583, replacement signaling is equated to availability indicator to the child node, providing replacement signaling by a donor or the parent node is interpreted as sending the replacement signal based on one or more holes in the reception pattern of the synchronization signal), 
wherein the availability indicator indicates the set of resources as available for the child node (page 17, second paragraph or line 560 to page 18, first paragraph or line 583, providing replacement signaling by a donor or the parent node explicitly teaches indicating set of resources as available for the child node).
In response to claim 2, 
HUANG teaches wherein the set of resources is configured as unavailable for the parent node (page 17, second paragraph or line 560 to page 18, first paragraph or line 583, having one or more holes in the synchronization signal pattern is interpreted as the set of resources are not available for an IAB or a parent node).
In response to claims 3 and 26, 
HUANG teaches wherein the set of resources at least partially overlaps with a set of soft resources allocated to the child node (page 20, lines 645-675, subframe, slots and mini-slot are equated to a set of resources, page 17, interruption locations IR1 and IR2 teaches this limitation).
In response to claim 11, 
HUANG teaches a method of wireless communication performed by a child node, comprising: receiving an availability indicator from a parent node of the child node (page 17, first paragraph or line 542 to line 559, teaches using child and parent node, page 17, second paragraph or line 560 to page 18, first paragraph or line 583, replacement signaling is equated to availability indicator to the child node, providing replacement signaling by a donor or the parent node explicitly teaches this limitation), 
wherein the availability indicator indicates a set of resources as available for the child node (page 17, second paragraph or line 560 to page 18, first paragraph or line 583, providing replacement signaling by a donor or the parent node explicitly teaches indicating set of resources as available for the child node); 
determining, based at least in part on the availability indicator, that the set of resources will not be used by the parent node for communication with the child node (page 20, lines 645-675, subframe, slots and mini-slot are equated to a set of resources, page 17, second paragraph or line 560 to page 18, first paragraph or line 583, receiving SSB pattern form another IAB nods is read as determining, synchronization signal with one or more holes is interpreted as some time resources or a set of resources will not available or used by the parent node); and 
selectively modifying a scheduled communication with the parent node using the set of resources based at least in part on determining that the set of resources will not be used by the parent node for communication with the child node (page 20, lines 645-675, scheduling a timing structure explicitly teaches this limitation).
In response to claim 15, 
HUANG teaches wherein the configuration includes at least one of: a transmit power, a transmit beam (page 17, paragraph 1 or line 542 to line 558, using beams 1-12 teaches this limitation), a receive beam, a data rate, or a hybrid automatic repeat request retransmission configuration.
In response to claim 16, 
HUANG teaches wherein the set of resources is configured as unavailable for the parent node (page 17, second paragraph or line 560 to page 18, first paragraph or line 583, having one or more holes in the synchronization signal pattern is interpreted as some time locations or a set of resources are not available for the parent node).
In response to claim 17, 
HUANG teaches wherein the set of resources is available for the parent node and is not being used by the parent node (page 17, paragraph 2 or lines 560 -575, having interruption locations IR1 and IR2 of different IAB nodes teaches this limitation).
In response to claim 18, 
HUANG teaches wherein the set of resources at least partially overlaps with a set of soft resources allocated to the child node (page 17, paragraph 2 or lines 560 -575, having interruption locations IR1 and IR2 of different IAB nodes teaches this limitation).
In response to claim 21, 
HUANG teaches further comprising transmitting a communication to a child node of the child node in the set of resources (page 19, second paragraph or lines 625-642, providing radio access by an IAB node to terminals teaches transmitting a communication to a child node of the child node, page 20, lines 645-675, subframe, slots and mini-slot are equated to a set of resources for transmitting).
In response to claim 22, 
HUANG teaches further comprising receiving a communication from a child node of the child node in the set of resources (page 19, second paragraph or lines 625-642, providing radio access by an IAB node to terminals teaches receiving a communication to a child node of the child node, page 20, lines 645-675, subframe, slots and mini-slot are equated to a set of resources for receiving).
In response to claim 25, 
HUANG teaches a method of wireless communication performed by a central unit (CU), comprising: determining, based at least in part on a resource configuration associated with a parent node, that a set of resources is not available to the parent node for communication with a child node of the parent node (page 14, lines 459-473, IAB donor node in combination with a core network  is equated to a central unit, page 17, paragraph 1 or lines 552-558 teaches using parent and child nodes, page 20, lines 645-675, subframe, slots and mini-slot are equated to a set of resources); 
selecting an availability indicator configuration based at least in part on determining that the set of resources is not available to the parent node for communication with the child node ((page 17, second paragraph or line 560 to page 18, first paragraph or line 583, replacement signaling is equated to availability indicator, providing replacement signaling by a donor node explicitly teaches this limitation), 
wherein the availability indicator configuration is selected to permit the parent node to indicate, to the child node, the set of resources as available for the child node (page 15, lines 499-507, is interpreted as parent node can reach or send indication to child nodes via a back haul signal, page 17, second paragraph or line 560 to page 18, providing replacement signaling by a donor node is interpreted as permitting one or more IAB nodes or a parent node for indicating to a child node about available set of resources); and
providing the availability indicator configuration to at least one of the parent node or the child node (page 17, second paragraph or line 560 to page 18, providing replacement signaling by a donor node teaches this limitation).
In response to claim 30, 
HUANG teaches a child node for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (page 18, last paragraph or lines 602-608 teaches this limitation): 
receive an availability indicator from a parent node of the child node, wherein the availability indicator indicates a set of resources as available for the child node; determine, based at least in part on the availability indicator, that the set of resources will not be used by the parent node for communication with the child node; and selectively modify a scheduled communication with the parent node using the set of resources based at least in part on determining that the set of resources will not be used by the parent node for communication with the child node (these limitations are identical to claim 11, therefore, they are rejected as claim 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9-10, 19, 27 and 29 are rejected under 35 U.S.C 103 (a) as being unpatentable over HUANG et al. (hereinafter, “HUANG”; WO 2021066690) in view of ZHUO et al. (hereinafter, “ZHUO”; WO 2021087999). (For citation purpose, examiner has used English translation of WO 2021087999. Both versions describe the same invention. The filing date for WO 2021087999 is Nov/08/2019, therefore, it qualifies as a prior art under 35 U.S.C 103 (a)).
In response to claims 4, 19 and 27,
HUANG does not teach explicitly about claims 4, 19 and 27,
ZHUO teaches wherein the set of resources comprises an entire slot, and the availability indicator is a particular value indicating that an entirety of the slot is available for the child node (paragraph 286, time domain resource length information is equated to an entire time slot and a particular value, RRC message is equated to an indicator).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify HUANG to use a set of resources comprises an entire slot, and the availability indicator is a particular value indicating that an entirety of the slot is available for the child node as taught by ZHUO because it would allow improving utilization rate and throughput of the time domain resources in an IAB network.  
In response to claim 9, 
HUANG does not teach explicitly about claim 9.
ZHUO teaches wherein the availability indicator is provided based at least in part on a determination that the parent node is to provide the availability indicator (paragraph 285 teaches using parent node, paragraph 286, sending a RRC message (via F1AP)   with time domain resource length information is interpreted as sending an availability indicator, and including time domain resource information length in the RRC by the parent node is interpreted as providing indication based on determination by the parent node).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify HUANG to use availability indicator is provided based at least in part on a determination that the parent node is to provide the availability indicator as taught by ZHUO because it would allow improving utilization rate and throughput of the time domain resources in an IAB network.  In response to claim 10, 
HUANG does not teach explicitly about claim 10.
ZHUO teaches wherein the availability indicator is provided based at least in part on a determination that a signaling granularity of the availability indicator supports indication of the set of resources as available for the child node (paragraph 286, RRC message is equated to an indicator, time domain resource information at IAB node granularity is equated to a signaling granularity of the availability indicator, including time domain resource information length in the RRC by the parent node explicitly teaches a signaling granularity of the availability indicator supports indication of the set of resources as available for the child node).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify HUANG to use availability indicator is provided based at least in part on a determination that a signaling granularity of the availability indicator supports indication of the set of resources as available for the child node as taught by ZHUO because it would allow improving utilization rate and throughput of the time domain resources in an IAB network.  
In response to claim 29, 
HUANG does not teach explicitly about claim 29.
ZHUO teaches wherein the availability indicator configuration is provided via at least one of a radio resource control signaling, or an F1-AP signaling (paragraph 286, RRC is equated to availability indicator, F1AP is equated to F1-AP signal).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify HUANG to send availability indicator configuration is provided via at least one of a radio resource control signaling, or an F1-AP signaling as taught by ZHUO because it would allow improving utilization rate and throughput of the time domain resources in an IAB network.  

Claims 12-14 are rejected under 35 U.S.C 103 (a) as being unpatentable over HUANG et al. (hereinafter, “HUANG”; WO 2021066690) in view of HUANG et al. (hereinafter, “HUANG-058”; CN 114145058). (For citation purpose, Examiner has used English translation of CN 114145058. Both versions describe the same invention. The filing date for CN 114145058 is July/22/2019, therefore, it qualifies as a prior art under 35 U.S.C 103 (a)).
In response to claim 12, 
HUANG does not teach explicitly about claim 12. 
HUANG-058 teaches wherein selectively modifying the scheduled communication comprises cancelling a transmission of a communication to the parent node that is scheduled in the set of resources (Section “Example procedure for full duplex slot type modification”, page 12, lines 12-21, slot or timeslot is equated to a set of resources, sending a request message by a child node for modifying slot type teaches this limitation).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify HUANG for selectively modifying the scheduled communication comprises cancelling a transmission of a communication to the parent node that is scheduled in the set of resources as taught by HUANG-058 because it would allow improving New Radio (NR) and LTE communication by using full duplex slot type based on traffic parameters.  
In response to claim 13, 
HUANG does not teach explicitly about claim 13. 
HUANG-058 teaches wherein selectively modifying the scheduled communication comprises cancelling an attempted reception of a communication from the parent node that is scheduled in the set of resources (Section “Example procedure for full duplex slot type modification”, page 12, lines 12-21, slot or timeslot is equated to a set of resources, sending a request message by a child node for modifying slot type teaches this limitation).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify HUANG for cancelling an attempted reception of a communication from the parent node that is scheduled in the set of resources as taught by HUANG-058 because it would allow improving New Radio (NR) and LTE communication by using full duplex slot type based on traffic parameters.  
In response to claim 14, 
HUANG does not teach explicitly about claim 14. 
HUANG-058 teaches wherein selectively modifying the scheduled communication comprises modifying a configuration associated with the scheduled communication (Section “Example procedure for full duplex slot type modification”, page 12, lines 12-21, slot or timeslot is equated to a set of resources, sending a request message by a child node for modifying slot type teaches this limitation).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify HUANG for cancelling an attempted reception of a communication from the parent node that is scheduled in the set of resources as taught by HUANG-058 because it would allow improving New Radio (NR) and LTE communication by using full duplex slot type based on traffic parameters.  
Allowable Subject Matter
Claims 5-8, 20, 23-24 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2021066690………………………pages 17-20.
WO 2021087999……………………….paragraph 286.
CN 114145058………………………….page 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/DIANE L LO/Primary Examiner, Art Unit 2466